Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1, 2, 5, and 7, as amended, are currently pending and have been considered below. Claims 3, 6, and 8, as previously presented, are currently pending and have been considered below. Claim 4 has been cancelled.
Response to Amendment
	This action is in response to the applicant’s arguments and amendments filed November 18, 2021, which are in response to USPTO Office Action mailed August 18, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claim 4 has been cancelled.
Claims 1-3, and 5-10 remain pending.
The objection to the specification has been withdrawn.
The 112(f) interpretation has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida (USP 10,717,437; hereinafter Uchida).
Regarding Claim 1:
Uchida discloses a vehicle control system comprising: 
a receiver configured to receive an operation of an occupant of a host vehicle (Uchida, Column 3, Lines 10-17, Uchida discloses a vehicle control device which receives driver operations from the driver operation device); 
a human machine interface configured to output information (Uchida, Column 4, Lines 3-17, Uchida discloses a notification device configured to output information); 
an automated driving controller configured to execute automated driving for causing the host vehicle to automatically travel (Uchida, Fig. 1, Column 2, Lines 58-67, Uchida discloses an automatic drive control device for performing automatic drive control); 
a switching controller configured to switch a driving mode of the host vehicle to any one of a plurality of driving modes including at least an automated driving mode in which the automated driving controller is caused to execute the automated driving and a manual driving mode in which the host vehicle is caused to travel according to the operation with respect to the receiver (Uchida, Column 1, Lines 50-67, Uchida discloses an automatic driver control device capable of switching between a manual driving mode and an automatic driving mode); and 
an output controller configured to cause the human machine interface to output predetermined information when the driving mode of the host vehicle is the automated driving mode and a predetermined condition is satisfied (Uchida, Column 5, Lines 28-33, Uchida discloses the notification device provides notification to the driver the vehicle is switching to manual mode , 
wherein when a predetermined operation has been received by the receiver, the switching controller determines a switching aspect of the driving mode according to whether a timing when the predetermined operation has been received is after an output start timing of the predetermined information (Uchida, Column 5, Lines 10-27, and Column 5, Line 47 – Column 6, Line 14, Uchida discloses switching from automatic mode to manual mode is determined to take place once the driver has fully been made aware and has taken full control of the steering wheel after an amount of time has passed, and the driver has operated the pedal or the steering wheel),
wherein the switching controller switches the driving mode of the host vehicle from the manual driving mode to the automated driving mode when a two-stage operation including a first operation and a second operation is received by the human machine interface (Uchida, Column 6, Line 15-23, Uchida discloses the vehicle is switched from manual to automatic mode following the driver releasing the steering wheel (first operation) and releasing a foot off the foot pedal (second operation)), 
wherein the switching controller continues the automated driving mode in a case in which the timing when the predetermined operation has been received is before the output start timing of the predetermined information in the automated driving mode (Uchida, Column 6, Lines 4-23, Uchida discloses the automatic driving mode is continued following the predetermined operation (releasing steering wheel or releasing foot off the pedal) while no notification of the mode switch has been output (i.e. before output start time of the predetermined information)), and 
wherein the switching controller switches the driving mode of the host vehicle from the automated driving mode to the manual driving mode in a case in which the timing when the predetermined operation has been received is after the output start timing of the predetermined information in the automated driving mode (Uchida, Column 6, Line 63 – Column 7, Line 9, Uchida .  
Regarding Claim 2:
Uchida discloses the vehicle control system according to claim 1.
Uchida further discloses wherein the switching controller 
switches the driving mode of the host vehicle from the manual driving mode to a driving assistance mode having a lower control level than the automated driving mode when the first operation is received by the receiver (Uchida, Column 12, Line 58 – Column 13, Line 15, Uchida discloses usual support mode (manual) is overridden by the enhanced support mode when the detection of an object has occured), 
switches the driving mode of the host vehicle from the driving assistance mode to the automated driving mode when the second operation is received by the receiver after the first operation (Uchida, Column 6, Lines 4-14, Uchida discloses the driving mode being switched from the manual and support mode to the automatic mode), 
switches the driving mode of the host vehicle from the automated driving mode to the driving assistance mode in a case in which the timing when the predetermined operation has been received is before the output start timing of the predetermined information in the automated driving mode (Uchida, Column 6, Lines 34-43, Uchida discloses a driver operation is detected and the vehicle is switched from an automatic mode to a driving support mode before any information is output to the driver), and 
switches the driving mode of the host vehicle from the automated driving mode to the manual driving mode in a case in which the timing when the predetermined operation has been received is after the output start timing of the predetermined information in the automated driving mode (Uchida, Column 6, Line 63 – Column 7, Line 9, Uchida discloses the vehicle is switched from automatic mode to manual mode following the notification information being provided to the driver, and after a time that the driver is fully aware of the switching).  
Regarding Claim 3:
Uchida discloses the vehicle control system according to claim 2.
Uchida further discloses a driving assistance controller configured to perform at least steering control of the host vehicle so that the host vehicle does not deviate from a driving lane in the driving assistance mode (Uchida, Column 9, Lines 1-28, Uchida discloses the automatic operation control does not allow the vehicle to deviate from the center of the road (i.e. driving lane)).  
Regarding Claim 5:
Uchida discloses the vehicle control system according to claim 1.
Uchida further discloses wherein the receiver includes a steering wheel (Uchida, Column 3, Lines 10-17, Uchida discloses a steering wheel is included), and 
the output controller causes the human machine interface to output, as the predetermined information, any one of information for requesting the occupant to operate the steering wheel, information for requesting the occupant to perform manual driving, and information indicating that automated driving for stopping the host vehicle is performed in the automated driving mode (Uchida, Column 4, Lines 3-17; Column 5, Lines 28-62, Uchida discloses notification device informs the driver to begin to pay attention and operate the steering wheel and prepare to drive in manual mode). 
Regarding Claim 6:
Uchida discloses the vehicle control system according to claim 5.
Uchida further discloses wherein the switching controller switches the driving mode of the host vehicle from the automated driving mode to the manual driving mode when an operation has been received by the steering wheel after the automated driving for stopping the host vehicle has been performed by the automated driving controller in the automated driving mode (Uchida, Column 3, Lines 37-51, Uchida discloses an automatic braking event is applied during manual mode (i.e. switching from manual mode to automatic and back to manual mode) for an emergency brake), furthermore the automatic driving mode is overridden when the driver operates the driving operation device (i.e. steering wheel), see Column 3, Lines 18-24).  
Regarding Claim 7:
Uchida discloses the vehicle control system according to claim 1.
Uchida further discloses wherein the human machine interface includes a display (Uchida, Column 4, Lines 3-17, Uchida discloses the notification device includes a display), and 
the output controller causes a first screen to be displayed on the display until the driving mode of the host vehicle is switched from the automated driving mode to the manual driving mode, and causes a second screen different from the first screen to be displayed on the display when the driving mode has been switched from the automated driving mode to the manual driving mode (Uchida, Column 5, Lines 4-18, Uchida discloses the notification device displays information regarding switching from automatic to manual mode and from manual to automatic mode, this information would be displayed in at least two different ways).  
Regarding Claim 8:
Uchida discloses the vehicle control system according to claim 1.
Uchida further discloses a recognizer configured to recognize a target around the host vehicle and update a result of the recognition of the target at a predetermined cycle (Uchida, Column 4, Lines 18-32, Uchida discloses a peripheral situation recognition section which recognizes the environment surrounding the vehicle), 
wherein the automated driving controller executes the automated driving on the basis of the recognition result of the recognizer (Uchida, Column 8, Lines 39-58, Uchida discloses the automatic , and 
the recognizer holds the recognition result during a predetermined time without updating the recognition result when the driving mode of the host vehicle has been switched from the automated driving mode to the manual driving mode by the switching controller (Uchida, Column 10, Lines 23-31, Uchida discloses the recognition unit continues to collect, process, and store information during the manual drive mode).  
Regarding Claim 9:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed November 18th, 2021 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant argues the cited art of Uchida fails to disclose “the timing when the predetermined operation has been received is after the output start timing of the predetermined information in the automated driving mode”. The examiner respectfully disagrees. Uchida discloses the switching from automatic mode to manual mode is determined to take place once the driver has fully been made aware and has taken full control of the steering wheel after an amount of time has passed, and the driver has operated the pedal or the steering wheel, see Column 5, Lines 10-27, and Column 5, Line 47 – Column 6, Line 14, and Column 6, Line 63 – Column 7, Line 9. Therefore, the argued limitation is disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664